Richard B. Slansky President& Chief Financial Officer 13855 Stowe Drive·Poway, CA92064 (858) 375-2030 ·Fax: (858) 375-1000 e-mail: Richard.Slansky@SpaceDev.com February 1, 2008 Mr. Michael Fay Branch Chief Securities and Exchange Commission Washington, D.C.20549 RE: SpaceDev, Inc. File No. 000-28947 Form 10-KSB: For the Fiscal Year Ended December 31, 2006 Dear Mr. Fay: We are writing in response to your letter (“the Comment Letter”) dated January 18, 2008 from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), with respect to the correspondence sent to you on January 4, 2008 in regards to SpaceDev, Inc. (“SpaceDev” or the “Company”) Form 10-KSB for the fiscal year ended December 31, 2006. The responses are set forth below following the text of the paragraph of the Comment Letter to which each response relates. In connection with responding to these comments, we acknowledge that: · We are responsible for the adequacy and accuracy of the disclosure in our filings; · Staff comments or changes to disclosure in response to Staff comments in the filings reviewed by the Staff do not foreclose the Commission from taking any action with respect to the filing; and · We may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-KSB: For the fiscal year ended December 31, 2006 Management Discussion and Analysis, page 35 Net Income (Loss) and EBITDA, page 42 Staff Comment 1 dated January 18, 2008:Refer to your response to our prior comment 1.We believe your presentation of a non-GAAP statement of operations that removes the effects of stock compensation is a form of pro forma presentation that is not permitted.Refer to Question 4 of SAB Topic 14G. Please remove this presentation from your filings. [Note: Remainder of SEC comment omitted.] 1 Response: We will remove the Non-GAAP Consolidated Statement of Operations – Supplemental Schedule presentation from our future filings beginning with our annual Form 10-KSB for our fiscal year ended December 31, 2007. Staff Comment 2 dated January 18, 2008:Please characterize to your measure “EBITDA” as “Adjusted EBITDA,” for it is calculated differently from that described as “EBITDA.”Also, it appears from the first sentence of your response to our prior comment 1 that you intend this measure more for liquidity than operating performance.In this regard, note that “Adjusted EBITDA” may not be used as a liquidity measure if it excludes charges or liabilities that require or will require cash settlement or would have required cash settlement absent an ability to settle another matter. [Note: Remainder of SEC comment omitted.] Response: We will characterize our measure of “EBITDA” as “Adjusted EBITDA” in our future filings.We do not intend for Adjusted EBITDA to be a measure of liquidity and will clearly disclose our presentation as such in our future filings.Furthermore, we propose to use the following disclosure when we reference our “Adjusted EBITDA”: “We believe that certain non-GAAP performance measures and ratios, which our management uses in managing our business, may provide users of our financial information additional meaningful comparisons between current results and results in prior operating periods. Non-GAAP financial measures should be viewed in addition to, and not as an alternative for, our reported operating results or cash flow from operations or any other measure of performance prepared in accordance with GAAP. In addition, our presentation of these measures may not be comparable to similarly titled measures other companies use. We define our Adjusted EBITDA as net income (loss), net interest expense, non-cash interest expense, gain on building sale, stock option expense plus the provision (benefit) for income taxes and depreciation and amortization. We believe our Adjusted EBITDA is widely used by investors for valuation and comparing our financial performance with the performance of other space and aerospace companies. We also use our Adjusted EBITDA to monitor and compare the financial performance of our operations. Our Adjusted EBITDA does not give effect to the cash we must use to service our debt or pay our income taxes and thus does not reflect the funds actually available for capital expenditures.” Staff Comment 3 dated January 18, 2008: Refer to prior comment 4.Please reconcile for us the amount indicated in your response for in the money options of 1,348,036 to the 4,424,913 options indicated in our comment that appeared to be in the money as obtained from the notes to your financial statements.Also, provide us with a schedule that separately identifies each option grant, the date of grant, the exercise price and the vesting date of each grant for each appropriate employee group to support your assertion that 6,682,250 options were not in the money. 2 Response:As stated in our prior response, we agree that a new measurement date was created for the accelerated vesting of certain options in December and believe these represent less than $10,000 in expense as described below; therefore, this expense amount is deemed by management to be immaterial.We accounted for the modification in accordance with paragraph 36 of FIN 44: Accounting for Certain Transaction involving Stock Compensation.Upon reviewing and reconciling the schedules, as you requested, we found that the “in the money” options were actually 1,301,286, not 1,348,036 as previously stated, and the “out of the money” / “at the money” options are actually 6,729,750, not 6,682,250.(The expense amount is still under $10,000.)We calculated this number of options as follows: In our footnote, we stated that we accelerated the vesting of approximately 8.0 million options but this amount includedapproximately 6.7 millionoptionswhich were “out-of-the-money” on the modificationdate. The correct number of in-the-money options for which the vesting was accelerated and which had an intrinsic value associated with them was 1,301,286. At December 31, 2005, our stock price for SpaceDev common stock (SPDV.OB) was $1.40 per share.In Table 3-1 below, we have listed the 6,729,750 options that we excluded from the calculation, as they held no intrinsic value at December 31, 2005, i.e., the exercise price of all these options was at or above the market price on that date. In Table 3-1, we have grouped the options together by the date of grant (i.e., in certain cases, many individual grants make up the “amount granted” column in Table 3-1) and sorted them by ascending exercise price.On certain dates, options were granted with different option terms.In these cases, we have identified them on a separate line with the same date and exercise price. 3 Table 3-1.“Out of the Money”Options WhereVesting was Accelerated on December 20,2005 Vested Accelerated Amount Date Exercise Expiration Option Prior to Vesting Granted Granted Price Date Term 12/20/2005 12/20/2005 421,000 12/20/2005 $ 1.40 12/20/2008 3 - 421,000 4,970,000 12/20/2005 $ 1.40 12/20/2011 6 - 4,970,000 10,000 8/20/2004 $ 1.49 8/20/2007 3 5,000 5,000 60,000 9/20/2005 $ 1.49 9/20/2011 6 - 60,000 55,000 12/9/2005 $ 1.49 12/9/2011 6 - 55,000 25,000 6/7/2004 $ 1.51 6/7/2010 6 5,000 20,000 6,000 8/12/2005 $ 1.51 8/12/2008 3 - 6,000 10,000 11/8/2005 $ 1.54 11/8/2008 3 - 10,000 60,000 9/7/2004 $ 1.54 9/7/2010 6 12,000 48,000 60,000 8/5/2004 $ 1.55 8/5/2007 3 30,000 30,000 25,000 7/26/2004 $ 1.55 7/26/2010 6 5,000 20,000 10,000 8/10/2005 $ 1.55 8/10/2008 3 - 10,000 25,000 8/8/2005 $ 1.56 8/8/2011 6 - 25,000 20,000 6/27/2005 $ 1.57 6/27/2011 6 - 20,000 20,000 12/14/2005 $ 1.58 12/14/2011 6 - 20,000 60,000 5/16/2006 $ 1.58 5/16/2011 6 - 60,000 67,500 5/12/2005 $ 1.60 5/12/2008 3 - 67,500 15,000 8/3/2004 $ 1.60 8/3/2007 3 7,500 7,500 60,000 8/1/2005 $ 1.60 8/1/2011 6 - 60,000 30,000 7/5/2005 $ 1.61 7/5/2011 6 - 30,000 15,000 5/10/2005 $ 1.61 5/10/2008 3 - 15,000 20,000 7/11/2005 $ 1.61 7/11/2011 6 - 20,000 9,000 7/25/2005 $ 1.63 7/25/2011 6 - 9,000 40,000 5/31/2005 $ 1.65 5/31/2011 6 - 40,000 20,000 6/13/2005 $ 1.66 6/13/2011 6 - 20,000 12,500 11/15/2004 $ 1.71 11/15/2010 6 1,250 11,250 10,000 11/4/2004 $ 1.72 11/4/2007 3 - 10,000 36,000 3/24/2005 $ 1.72 3/24/2008 3 - 36,000 20,000 3/28/2005 $ 1.72 3/28/2011 6 2,000 18,000 96,000 1/10/2005 $ 1.73 1/10/2008 3 - 96,000 10,000 3/22/2005 $ 1.75 3/22/2008 3 - 10,000 30,000 1/3/2005 $ 1.76 1/3/2011 6 7,500 22,500 7,500 3/2/2005 $ 1.78 3/2/2008 3 - 7,500 30,000 3/3/2005 $ 1.78 3/3/2008 2 - 30,000 25,000 12/6/2004 $ 1.80 12/6/2010 3 2,500 22,500 90,000 3/7/2005 $ 1.81 3/7/2011 6 9,000 81,000 240,000 10/26/2004 $ 1.85 10/26/2010 6 24,000 216,000 50,000 9/27/2004 $ 2.09 9/27/2010 6 10,000 40,000 50,000 9/30/2004 $ 2.13 9/30/2010 6 10,000 40,000 40,000 8/1/2005 $ 3.20 8/1/2011 6 - 40,000 6,860,500 130,750 6,729,750 4 5 Table 3-2 lists, in detail, the 1,301,286 options included in the calculation.These options had intrinsic value, since the exercise price of these options was below $1.40 per share.In Table 3-2, we have grouped the options together by the date of grant (i.e., in certain cases, many individual grants make up the “amount granted” column in Table 3-2) and sorted them by ascending exercise price.On March 25, 2004, options were granted with different option terms.In this case, we identified them on a separate line with the same date and exercise price. Table 3-2.“In the Money”Options WhereVesting was Accelerated on December 20, 2005 Vested Accelerated Amount Date Exercise Expiration Option Prior to Vesting Granted Granted Price Date Term 12/20/2005 12/20/2005 50,000 4/1/2003 $ 0.46 4/1/2009 6 20,000 30,000 50,000 3/24/2003 $ 0.47 3/24/2009 6 25,000 25,000 44,000 2/8/2002 $ 0.51 2/8/2008 6 39,875 4,125 240,000 2/14/2003 $ 0.51 2/10/2009 6 90,000 150,000 146,750 2/8/2002 $ 0.51 2/8/2008 6 131,139 15,611 50,000 6/23/2003 $ 0.60 6/23/2008 6 20,000 30,000 132,000 3/25/2004 $ 0.92 3/25/2007 3 63,500 68,500 686,500 3/25/2004 $ 0.92 3/25/2010 6 171,950 514,550 50,000 9/29/2003 $ 0.94 9/29/2009 6 20,000 30,000 40,000 11/6/2003 $ 0.95 11/6/2008 3 20,000 20,000 30,000 11/10/2003 $ 0.95 11/10/2009 6 9,000 21,000 15,000 3/23/2004 $ 1.00 3/23/2007 3 7,500 7,500 50,000 5/14/2004 $ 1.04 5/14/2010 6 10,000 40,000 50,000 10/20/2003 $ 1.15 10/20/2009 6 15,000 35,000 30,000 5/6/2004 $ 1.18 5/6/2007 3 15,000 15,000 155,000 1/26/2004 $ 1.19 1/26/2010 6 37,500 117,500 15,000 5/4/2004 $ 1.20 5/4/2007 3 7,500 7,500 200,000 6/1/2004 $ 1.20 6/1/2010 6 30,000 170,000 2,034,250 732,964 1,301,286 [Note:Of the “in the money” accelerated options, approximately 42.2% were scheduled to vest between January 1, 2006 and March 31, 2006.] Of the remaining 1,301,286 options, 880,875 options were held by our Board of Directors Members and Executive Officers.Under FIN 44,we believe that if an employee continues to provide service and would have vested in an award under its original vesting provisions, the modification does not cause an effective renewal of the award and, accordingly, any incremental compensation cost should not be recognized. We calculated that464,833 of the 880,875 options accelerated at December 20, 2005 were to vest relatively quickly.Since the individuals holdingsuch optionswere our Board of Directors Members and Executive Officers,wedetermined that the individual holders ofsuch unvested stock options would continue to provide service and would have vested in the options under their original vesting provisions. Therefore, there was no effective renewal of the award,no compensation expense was recorded on the modification datefor these options and these options were excluded from the calculation. We have provided further detail in Table 3-3 and Table 3-4 below. 6 Table 3-3.“In the Money”Options WhereVesting was Accelerated on December 20, 2005,Held by Non-Employee Board of DirectorsMembers,Excluded from Calculation Vested Accelerated Amount Date Exercise Expiration Option Prior to Vesting Granted Granted Price Date Term 12/20/2005 12/20/2005 132,000 3/25/2004 $ 0.92 3/25/2007 3 73,500 58,500 40,000 11/6/2003 $ 0.95 11/6/2008 3 20,000 20,000 15,000 3/23/2004 $ 1.00 3/23/2007 3 7,500 7,500 30,000 5/6/2004 $ 1.18 5/6/2007 3 15,000 15,000 15,000 5/4/2004 $ 1.20 5/4/2007 3 7,500 7,500 232,000 123,500 108,500 Table 3-4.“In the Money” Options WhereVesting was Accelerated on December 20,2005,Held by Executive OfficersExcluded from Calculation Vested Accelerated Amount Date Exercise Expiration Option Prior to Vesting Granted Granted Price Date Term 12/20/2005 12/20/2005 50,000 3/24/2003 $ 0.47 3/24/2009 6 25,000 25,000 44,000 2/8/2002 $ 0.51 2/8/2008 6 39,875 4,125 240,000 2/14/2003 $ 0.51 2/10/2009 6 90,000 150,000 447,500 3/25/2004 $ 0.92 3/25/2010 6 101,750 345,750 155,000 1/26/2004 $ 1.19000 1/26/2010 6 37,500 117,500 150,000 6/1/2004 $ 1.20000 6/1/2010 6 20,000 130,000 1,086,500 314,125 772,375 We estimated at the time of the acceleration that, for the relevant remaining vesting period of theremaining 420,411options, employee turnover would beless than 5%and the accelerated stock options would not otherwise have expired unexercisable. In addition, of the 730,750 “in the money” options, 310,339 options had already vested prior to the acceleration date with the remaining 420,411 options vesting at December 20, 2005.(See Table 3-5.) We further estimated that the accelerated stock options would have vested under the original terms of the awards for approximately 95%of the affected employees. Our estimate of a 5%employee turnover rate,at the time,was based on our review of historical employee turnover experience, an expectation of such a lowturnover for the future and the relatively small number of affected employees within the Company (approximately 15employees).At the time, webelieved that continued scientific and investor interest in ourproducts under development and the pending merger with Starsys would make it unlikely that employee turnover would increase in the future.Actual results have proven our assumptions on low employee turnover to be correct. Under SFAS No.123’s pro forma disclosure, we recorded the remaining unamortized expense and determined that there was no material incremental expense as a result of the accelerated vesting of prior year stock options. Upon adoption of SFAS No.123R on January1, 2006, no additional expense would be required. As a result, on the date of modification, we estimated our compensation expense related to options modified that would not have vested under the original terms of the award to be immaterial. Additionally, we reviewed our estimate at each reporting period through the original vesting terms and determined that our estimate was reasonable. Therewere only threeindividuals who subsequently terminated,of which oneexercised their accelerated options (5,425options) with an intrinsic value of $285, which is part of the $3,862 for the options granted on March 25, 2004.The total amount of expense related to “in the money” options where the vesting was accelerated was less than $10,000, which we deemed to be immaterial.(See Table 3-5.) 7 Table 3-5.“In the Money” Options WhereVesting was Acceleratedon December 20,2005,Included in Calculation Amount Date Exercise Expiration Option VestedPrior to AcceleratedVesting Granted Granted Price Date Term 12/20/2005 12/20/2005 Expense 146,750 2/8/2002 $ 0.51 2/8/2008 6 131,139 15,611 $ 625 50,000 4/1/2003 $ 0.46 4/1/2009 6 20,000 30,000 $ 1,269 50,000 6/23/2003 $ 0.60 6/23/2008 6 20,000 30,000 $ 1,080 50,000 9/29/2003 $ 0.94 9/29/2009 6 20,000 30,000 $ 621 50,000 10/20/2003 $ 1.15 10/20/2009 6 15,000 35,000 $ 394 30,000 11/10/2003 $ 0.95 11/10/2009 6 9,000 21,000 $ 425 254,000 3/25/2004 $ 0.92 3/25/2010 6 75,200 178,800 $ 3,862 50,000 5/14/2004 $ 1.04 5/14/2010 6 10,000 40,000 $ 648 50,000 6/1/2004 $ 1.20 6/1/2010 6 10,000 40,000 $ 360 730,750 310,339 420,411 $ 9,284 In reference to the first part of your Staff Comment 3, dated January 18, 2008, you asked us to reconcile the “in the money” options of 1,301,286 (formerly 1,348,036) to the 4,424,913 (which originally came from adding 2,206,413 and 2,218,500).These two numbers: 2,206,413 options outstanding at December 31, 2005 with a weighted average exercise price of $0.72 per share; and, the 2,218,500 options issued in 2004 with an average weighted exercise price of $1.23 per share, should not be added together.These two numbers include some overlapping data.The 2,206,413 figure represented total options outstanding, regardless of grant date, with exercise prices between $0.42 and $0.99 per share at December 31, 2005.(See Table 3-7.)The 2,218,500 options represent the total amount of options granted in the year 2004, with the exercise price between $0.92 and $2.13 per share. (See Table 3-6.Note: the options highlighted in gray held no intrinsic value at December 31, 2005, as the exercise price was greater than our stock price of $1.40 per share on December 20, 2005.)Both schedules include the same 583,050 options, which had an exercise price of $0.92 per share and which, having not already vested by December 20, 2005 were accelerated on that date. As illustrated in Table 3-6, of the 2,218,500 options granted in 2004, 940,550 options (2,218,500 options granted, less 120,000 options forfeited, less 632,500 options “out of the money,” and, less 525,450 options which had already vested prior to the acceleration date) had intrinsic value at December 31, 2005 and would not have already vested by then anyway. 8 Table 3-6.2004 Options Granted (2,218,500 with a Weighted Average Exercise Price of $1.23) and Still Outstanding at December 20, 2005 Vested Accelerated Amount Date Exercise Prior to Out of the Vesting Granted Granted Price 12/20/2005 Money Forfieted 12/20/2005 250,000 1/26/2004 $ 1.19 132,500 - - 117,500 15,000 3/23/2004 $ 1.00 7,500 - - 7,500 1,026,000 3/25/2004 $ 0.92 322,950 - 120,000 583,050 15,000 5/4/2004 $ 1.20 7,500 - - 7,500 30,000 5/6/2004 $ 1.18 15,000 - - 15,000 50,000 5/14/2004 $ 1.04 10,000 - - 40,000 200,000 6/1/2004 $ 1.20 30,000 - - 170,000 25,000 6/7/2004 $ 1.51 - 25,000 - - 25,000 7/12/2004 $ 1.64 - 25,000 - - 25,000 7/26/2004 $ 1.55 - 25,000 - - 15,000 8/3/2004 $ 1.60 - 15,000 - - 60,000 8/5/2004 $ 1.55 - 60,000 - - 10,000 8/20/2004 $ 1.49 - 10,000 - - 60,000 9/7/2004 $ 1.54 - 60,000 - - 50,000 9/27/2004 $ 2.09 - 50,000 - - 50,000 9/30/2004 $ 2.13 - 50,000 - - 240,000 10/26/2004 $ 1.85 - 240,000 - - 10,000 11/4/2004 $ 1.72 - 10,000 - - 25,000 11/8/2004 $ 1.71 - 25,000 - - 12,500 11/15/2004 $ 1.71 - 12,500 - - 25,000 12/6/2004 $ 1.80 - 25,000 - - 2,218,500 525,450 632,500 120,000 940,550 As illustrated in Table 3-7, of the 2,206,413 options outstanding at December 31, 2005, with exercise prices of $0.42 to $0.99 per share, 1,297,627 had already vested prior to acceleration. 9 Table 3-7.Options Outstanding (2,206,413 with a Weighted Average Exercise Price of $0.72) at December 20, 2005, Whenever Granted Vested Accelerated Amount Date Exercise Prior to Vesting Granted Granted Price 12/20/2005 12/20/2005 1,600 12/21/2000 $ 0.98 1,600 - 1,000 2/3/2001 $ 0.98 1,000 - 21,598 2/9/2001 $ 0.94 21,598 - 1,622 2/28/2001 $ 0.94 1,622 - 12,000 3/1/2001 $ 0.93 12,000 - 13,334 4/16/2001 $ 0.75 13,334 - 598 4/17/2001 $ 0.84 598 - 20,000 4/18/2001 $ 0.68 20,000 - 2,500 5/3/2001 $ 0.66 2,500 - 1,775 6/13/2001 $ 0.67 1,775 - 30,000 7/20/2001 $ 0.95 30,000 - 25,333 8/27/2001 $ 0.95 25,333 - 20,000 10/17/2001 $ 0.63 20,000 - 15,000 10/22/2001 $ 0.58 15,000 - 1,282 11/9/2001 $ 0.94 1,282 - 40,000 1/10/2002 $ 0.54 40,000 - 213,811 2/8/2002 $ 0.51 194,075 19,736 3,500 4/2/2002 $ 0.91 3,500 - 20,000 4/19/2002 $ 0.50 20,000 - 135,460 7/19/2002 $ 0.48 135,460 - 25,000 10/31/2002 $ 0.42 25,000 - 45,000 1/17/2003 $ 0.44 45,000 - 330,000 2/14/2003 $ 0.51 180,000 150,000 5,000 3/19/2003 $ 0.46 5,000 - 40,000 3/24/2003 $ 0.47 15,000 25,000 50,000 4/1/2003 $ 0.46 20,000 30,000 25,000 5/6/2003 $ 0.52 25,000 - 50,000 6/23/2003 $ 0.60 20,000 30,000 30,000 7/18/2003 $ 0.71 30,000 - 50,000 9/29/2003 $ 0.94 20,000 30,000 40,000 11/6/2003 $ 0.95 20,000 20,000 30,000 11/10/2003 $ 0.95 9,000 21,000 906,000 3/25/2004 $ 0.92 322,950 583,050 2,206,413 1,297,627 908,786 Staff Comment 4 dated January 18, 2008: Refer to prior comment 6.Consistent with your response, please disclose primary reasons for the acquisition of Starsys, including a description of the factors that contributed to a purchase price resulting in recognition of goodwill. Response:We will include and disclose the primary reasons for the acquisition of Starsys, including a description of the factors that contributed to a purchase price resulting in recognition of goodwill, similar to what we disclosed in our earlier letter to you, in our future filings beginning with our next Form 10-KSB for the fiscal year ended December 31, 2007. 10 Staff Comment 5 dated January 18, 2008: Refer to your response to our prior comment 8.Please disclose the information for options expected to vest, in accordance with paragraph A240(d) of FAS 123R. Response: We will include and disclose the information for options expected to vest, in accordance with paragraph A240(d) of SFAS No. 123R, similar to what we disclosed in our earlier letter to you, in our next Form 10-KSB for the fiscal year ended December 31, 2007. Staff Comment 6 dated January 18, 2008: Refer to prior comment 11.Based on your Form 10-QSB for the period ended September 30, 2007, it appears the cumulative error represented by “Deferred Rent” in the schedule of your response amounting to $145,515 will be material to your results for 2007.Consequently, after considering all quantitative and qualitative factors, it appears that prior year financial information may need to be restated.In this regard, please explain to us your consideration of paragraphs 25 & 26 of FAS 154 and SAB 108 and all of the quantitative and qualitative factors considered in arriving at your conclusion of how to report this error. Response:After detailed quantitative and qualitative review using both the “rollover” and “iron curtain” approaches as detailed in SAB108, we concluded that the differences between the actual monthly expense and the straight-line amount to be immaterial based on the financial impact these deferred charges would have had on our operating results in those years, taking into consideration the net losses and net income recognized in those years. (See Table 6-1) Table 6-1.Quantitative Income Statement Analysis of Deferred Rent Adjustment (2003-2006) Years Ended Net Income % of Deferred Rent Adjusted Net % of December 31, (Loss) Revenue Adjustment Income (Loss) Revenue Difference 2003 $ (1,246,067 ) -42.15 % $ 48,904 $ (1,294,971 ) -43.80 % 1.65 % 2004 $ (3,027,054 ) -61.89 % $ 43,464 $ (3,070,518 ) -62.78 % 0.89 % 2005 $ 501,264 5.57 % $ 32,334 $ 468,930 5.21 % 0.36 % 2006 $ (952,372 ) -2.93 % $ 20,813 $ (973,185 ) -2.99 % 0.06 % Furthermore, we believe the impact to our balance sheet is immaterial.(See Table 6-2) Table 6-2.Quantitative Balance Sheet Analysis of Deferred Rent Adjustment (2003-2006) % Total Accrued Value of Total % Adjusted Years Ended Total Total Liabilities to Deferred Rent Adjusted Liabilities to December 31, Assets Liabilities Total Assets Adjustments Liabilities Total Assets Difference 2003 $ 1,084,819 $ 3,157,447 291.06 % $ 48,904 $ 3,206,351 295.57 % 4.51 % 2004 $ 6,090,434 $ 1,754,777 28.81 % $ 92,368 $ 1,847,145 30.33 % 1.52 % 2005 $ 11,008,649 $ 3,039,436 27.61 % $ 124,702 $ 3,164,138 28.74 % 1.13 % 2006 $ 26,130,885 $ 9,115,261 34.88 % $ 145,515 $ 9,260,776 35.44 % 0.56 % 11 Quantitatively, we believe the error was immaterial because the item was (and at all times was clearly designated as being) a non-cash, non-operating item.Differences in this item would not be expected to change an investor’s evaluation of our operations or our financial condition.To correct our error, we propose to adjust retained earnings on our 2006 balance sheet in our next Form 10-KSB filing, without amending prior filings. We then propose to carry forward the correct rental expense treatment in our comparative balance sheets and income statements for the fiscal years ended December 31, 2007 and 2006 in such 2007 Form 10-KSB.We propose to make the following correcting entries: Debit to Retained Earningsat December 31, 2006 of $124,702; and, Credit to Deferred Rentat December 31, 2006 of $124,702. To record the deferred rent adjustment for 2003 through 2005. Debit to Rent Expenseat December 31, 2006 of $20,813; and, Credit to Deferred Rentat December 31, 2006 of $20,813. To record the deferred rent adjustment for 2006. Debit to Rent Expense (for 2007)at December 31, 2007 of $8,890; and, Credit to Deferred Rentat December 31, 2007 of $8,890. To record the deferred rent adjustment for 2007. We also propose to provide a detailed correction of error footnote, which will disclose and discuss the information provided in Table 6-1 and Table 6-2, in our next Form 10-KSB for the fiscal year ended December 31, 2007.We will similarly adjust and carry forward in our Form 10-Q quarterly reports throughout 2008. If you have any further questions, please contact me directly. Sincerely, SPACEDEV, INC. /s/ Richard B. Slansky Richard B. Slansky President & Chief Financial Officer CC: Mr. Patrick Kuhn – SEC Mr. Doug Jones – SEC Mr. Mark Sirangelo – SpaceDev Mr. Robert Sporl – PKF 12
